 
Exhibit 10.1
[image00002.jpg]






EXECUTIVE VICE PRESIDENT
EXECUTIVE AGREEMENT



--------------------------------------------------------------------------------

 
This Employment Agreement (“Agreement”) is between Sean Ebner (“Executive”) and
TrueBlue, Inc. or a TrueBlue, Inc. subsidiary, affiliate, related business
entity, successor, or assign (collectively “TrueBlue” or “Company”) and is
effective as of June 13, 2017.


I.  COMPENSATION AND POSITION.
A.
Employment.

 
Executive wishes to be employed with Company, and Company wishes to employ
Executive as a Company Executive Vice President (“EVP”) under the terms and
conditions stated in this Agreement.  Additionally, Executive will have access
to company-wide confidential and propriety information, including strategic
planning information, which is vital to the ability of Company and its
affiliates to compete in all of its locations.  Executive’s entering into this
Agreement is a condition of employment and access to such materials.  Valuable
consideration, including without limitation, the mutual covenants and promises
contained herein, and the terms of Section II.A.2, is provided to Executive to
enter this Agreement, the sufficiency of which is expressly acknowledged.
B.
Effective Date.

The terms and conditions of this Agreement shall become effective as of the date
written above, provided that Executive has voluntarily accepted and executed
Company’s Non-Competition Agreement (provided herewith).  Acceptance and
execution of Company’s Non-Competition Agreement is a condition of employment,
continued employment, and is a condition precedent to the enforceability of this
Agreement.
C.
Title and Compensation.



1.     Title.  Executive’s title shall be President of PeopleReady, and
Executive Vice-President of TrueBlue, Inc.  Executive may also have additional
Company or Company affiliate titles.  Executive’s title is subject to change,
and shall be set forth in the Executive’s record with Company’s Human Resources
department.  Executive shall have such responsibilities, duties and authority as
are customarily assigned to such position and shall render services as directed.
These responsibilities, duties and authority are as outlined in the executive
job description and given to Executive prior to commencement of employment.


2.     Annual Base Salary.  Executive will receive a salary in the gross amount
in accordance with the terms and conditions of the offer letter (“Offer Letter”)
attached hereto as Exhibit A, which shall be on file with Company’s Human
Resources department. This position  is a salaried position
Employment Agreement
-1-
 

--------------------------------------------------------------------------------

which is exempt under the Fair Labor Standards Act and relevant state law.  
This salary is in compensation for all work performed by Executive.  Executive
warrants and acknowledges that Executive is not entitled to “overtime” pay. 
Company may withhold from any amounts payable under this Agreement all federal,
state, city or other taxes as Company is required to withhold pursuant to any
applicable law, regulation or ruling and other customary and usual deductions.


3.     Bonus and Equity Awards.  Executive will be eligible for an Annual Bonus,
Special Bonus, an On Hire Equity Award, and future equity awards, and
incentives, in accordance with the terms and conditions of the Offer Letter. 
The Bonus Plan and all aspects of bonus compensation may be changed at the
discretion of the Compensation Committee and/or the Board of Directors.


D.
Benefits.



1.     General.  Executive shall be entitled to all benefits offered generally
to Executives of Company in accordance with the terms of the Offer Letter.


2.     Health & Welfare Benefits.  Executive shall be entitled to all health and
welfare benefits offered generally to employees of Company.


3.     Paid Time Off.  Executive shall be entitled each year during Executive’s
employment to the number of vacation outlined in the Offer Letter.


4.     Business Expenses.  Business expenses will be reimbursed in accordance
with Company policies.


II. TERMS AND CONDITIONS.
A.
Employment



1.     Employment at Will.  Company and Executive agree that Executive’s
employment is not for any specific or minimum term or duration, and that subject
to Section II(A)(2) of this Agreement, the continuation of Executive’s
employment is subject to the mutual consent of Company and Executive, and that
it is terminable at will, meaning that either Company or Executive may terminate
the employment at any time, for any reason or no reason, with or without cause,
notice, pre-termination warning or discipline, or other pre- or post-termination
procedures of any kind.  Executive acknowledges and agrees that any prior
representations to the contrary are void and superseded by this Agreement, and
that Executive may not rely on any future representations to the contrary,
whether written or verbal, express or implied, by any statement, conduct,
policy, handbook, guideline or practice of Company or its employees or agents. 
Nothing in this Agreement creates any right, contract or guarantee of continued
or a length of term period of employment or gives Executive the right to any
particular level of compensation or benefits and nothing in this Agreement
should be construed as such.  The parties agree that any decision maker who is
charged with reviewing disputes surrounding Executive’s employment shall reject
any legal theory, whether in law or in equity, that is claimed to alter at-will
employment, unless such theory cannot be waived as a matter of law.


2.     Post Termination Payments.


(a)    In the event of termination of Executive’s employment for any or no
reason or with or without Cause, by either Company or Executive, or if
Executive’s employment ends due to the death or disability of Executive,
Executive shall be paid unpaid wages, and unused vacation earned through the
termination date.
Employment Agreement
-2-
 

--------------------------------------------------------------------------------



(b)    Provided that Executive’s employment does not end due to Executive’s
death or disability, if Company terminates Executive’s employment without Cause
as defined in this Agreement, or Executive terminates employment with Good
Reason as defined in this Agreement, subject to the conditions set forth below,
in addition to the amounts described in Sections II(A)(2)(a), Executive shall be
provided with the following as the sole remedy for such termination, subject to
withholding:
 
           (i)     separation payments for twelve (12) months from the
termination date at the base monthly salary in effect for Executive on the
termination date, with the actual period of receipt of such payments being
referred to as the “Severance Period”, provided, however, that if at the time of
the Executive’s termination of employment the Executive is considered a
“specified employee” subject to the required six-month delay in benefit payments
under Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as amended,
(which Executive’s current on-hire position does qualify), then the separation
payments that would otherwise have been paid within the first six (6) months
after the Executive’s termination of employment shall instead be paid in a
single lump sum on (or within 15 days after) the six-month anniversary of such
termination of employment.  Payments for the remaining six (6) months shall be
made monthly after such six-month anniversary;
 
        (ii)    continued vesting in any previously awarded stock options,
restricted stock and other equity awards as if Executive had worked for Company
for twelve (12) months after Executive’s termination date, provided that any
options or other equity awards that are not exercised within the time periods
for exercise set forth in the applicable plan, sub-plan or grant agreement,
shall expire in accordance with the terms of such plan, sub-plan or grant
agreement, as this continued vesting will not extend or otherwise delay the time
period for exercising an option or other equity award; and
 
        (iii)    pro rata share of all short term incentive bonus earned up to
and based on date of termination.  All short term incentive bonuses shall be
paid by the company on the normal schedule for such grants, which typically
occurs in February of the following year.
(c)     As a condition precedent to being entitled to receive the benefits set
forth in Section II(A)(2)(b), within twenty-one (21) days of Executive’s
termination, Executive must (i) sign and deliver and thereafter not revoke a
release in the form of Exhibit B to this Agreement in accordance with its terms
or a form otherwise acceptable to Company; (ii) be and remain in full compliance
with all provisions of Section III and IV of this Agreement; and (iii) be and
remain in full compliance with Company’s Non-Competition Agreement and any other
covenants with Company entered into by Executive.   Company shall have no
obligation to make any payments or provide any benefits to the Executive
hereunder unless and until the effective date of the waiver and release
agreement, as defined therein.


3.     Cause.


(a)    For the purpose of this Agreement, “Cause,” as used herein, means any of
the following (alone or in combination):


(b)    Executive is convicted of or takes a plea of nolo contendere to a crime
involving dishonesty, fraud or moral turpitude;


(c)    Executive has engaged in any of the following: (i) fraud, embezzlement,
theft or other dishonest acts, (ii) unprofessional conduct, (iii) gross
negligence related to the business or (iv) other conduct that is materially
detrimental to the business as determined in the reasonable business judgment of
Company;


(d)    Executive materially violates a significant Company policy (as they may
be amended from time to time), such as policies required by the Sarbanes-Oxley
Act, Company’s Drug Free Workplace Policy or Company’s EEO policies, and does
not cure such violation (if curable) within
Employment Agreement
-3-
 

--------------------------------------------------------------------------------

twenty (20) days after written notice from Company;


(e)    Executive willfully takes any action that significantly damages the
assets (including tangible and intangible assets, such as name or reputation) of
Company;


(f)    Executive fails to perform Executive’s duties in good faith or Executive
persistently fails to perform Executive’s duties, and does not cure such
failures within ten (10) days after written notice from Company or, if notice
and cure have previously taken place regarding a similar failure to perform, if
the circumstance recurs;


(g)    Executive uses or discloses (or allows others to use or disclose)
Confidential Information, as defined in this Agreement, without authorization;
or


(h)    Executive breaches this Agreement in any material respect and does not
cure such breach (if curable) within twenty (20) days after written notice from
Company or, if notice and cure have previously taken place regarding a similar
breach, if a similar breach recurs.


A termination of employment by the Employer for one of the reasons set forth in
Section II. 3(a)-(h) above will not constitute cause unless, within the 60-day
period immediately following the occurrence of such event, Employer has given
written notice to Executive specifying in reasonable detail the event or events
relied upon for such termination and Executive has not remedied such event or
events within twenty (20) days of the receipt of such notice.




4.     Good Reason.


For the purpose of this Agreement, “Good Reason,” as used herein, means:


(a) any material breach of this Agreement by Company which, if curable, has not
been cured within twenty (20) days after Company has been given written notice
of the need to cure the breach;


(b) a substantial reduction of responsibilities assigned to Executive, provided
that Company fails to remedy such reduction within twenty (20) days after being
provided written notice thereof from Executive that Executive objects to the
same;


(c) a change in the reporting structure such that Executive no longer reports to
the COO (or to the CEO, if at some point Executive is promoted to COO), provided
that Company fails to remedy such change within twenty (20) days after being
provided written notice thereof from Executive that Executive objects to the
same; or


(d) a reduction in Executive’s base salary, other than as part of an
across-the-board salary reduction generally imposed on employees of Company,
provided that Company fails to remedy such reduction(s) within twenty (20) days
after being provided written notice thereof from Executive that Executive
objects to the same.


A termination of employment by the Executive for one of the reasons set forth in
Section II. 4(a)-(c) above will not constitute Good Reason unless, within the
60-day period immediately following the occurrence of such Good Reason event,
Executive has given written notice to Company specifying in reasonable detail
the event or events relied upon for such termination and Company has not
remedied such event or events within twenty (20) days of the receipt of such
notice.
 
B.
Dispute Resolution; Arbitration; Exigent Relief.

 
Employment Agreement
-4-
 

--------------------------------------------------------------------------------

 
Company and Executive agree that any claim arising out of or relating to this
Agreement, or the breach of this Agreement, or Executive’s application,
employment, or termination of employment, shall be submitted to and resolved by
binding arbitration under the Federal Arbitration Act.  Company and Executive
agree that all claims shall be submitted to arbitration including, but not
limited to, claims based on any alleged violation of Title VII or any other
federal or state laws; claims of discrimination, harassment, retaliation,
wrongful termination, compensation due or violation of civil rights; or any
claim based in tort, contract, or equity.  Any arbitration between Company and
Executive will be administered by the American Arbitration Association under its
Employment Arbitration Rules then in effect.  The award entered by the
arbitrator will be based solely upon the law governing the claims and defenses
pleaded, and will be final and binding in all respects.  Judgment on the award
may be entered in any court having jurisdiction.  Company agrees to pay for the
arbiter’s fees where required by law.


Executive understands that if Executive has breached the Confidentiality
Agreement, or any other section herein, Company may seek an injunction, or other
relief as may be appropriate, against Executive.
C.
Duty of Loyalty.



Executive agrees to devote all time that is reasonably necessary to execute and
complete Executive’s duties to Company.  During the time necessary to execute
Executive’s duties, Executive agrees to devote Executive’s full and undivided
time, energy, knowledge, skill and ability to Company’s business, to the
exclusions of all other business and sideline interests.  Because of the
agreement in the preceding sentence, during Executive’s employment with Company,
Executive also agrees not to be employed or provide any type of services,
whether as an advisor, consultant, independent contractor or otherwise in any
capacity elsewhere unless first authorized, in writing, by a proper
representative of Company.  In no event will Executive allow other activities to
conflict or interfere with Executive’s duties to Company.  Executive agrees to
faithfully and diligently perform all duties to the best of Executive’s
ability.  Executive recognizes that the services to be rendered under this
Agreement require certain training, skills and experience, and that this
Agreement is entered into for the purpose of obtaining such service for
Company.  Upon request, Executive agrees to provide Company with any information
which Executive possesses and which will be of benefit to Company.  Executive
agrees to perform Executive’s duties in a careful, safe, loyal and prudent
manner.  Executive agrees to conduct him/herself in a way which will be a credit
to Company’s reputation and interests, and to otherwise fulfill all fiduciary
and other duties Executive has to Company.


Executive represents and warrants that Executive has been in full compliance
with all prior covenants Executive has entered into protecting Company’s
Confidential Information.
D.
Reimbursement.



If Executive ever possesses or controls any Company funds (including, without
limitation, cash and travel advances, overpayments made to Executive by Company,
amounts received by Executive due to Company’s error, unpaid credit or phone
charges, excess sick or vacation pay, or any debt owed Company for any reason,
including misuse or misappropriation of company assets), Executive will remit
them to Company corporate headquarters in Tacoma, Washington daily for the
entire period of Executive’s possession or control of such Company funds unless
directed otherwise in writing.  At any time upon request, and at the time when
Executive’s employment ends for any reason, even without request, Executive
shall fully and accurately account to Company for any Company funds and other
property in Executive’s possession or control.  If Executive fails to do so,
Executive hereby authorizes Company (subject to any limitations under applicable
law) to make appropriate deductions from any payment otherwise due Executive
(including, without limitation, Executive’s paycheck, salary, bonus,
commissions, expense reimbursements and benefits), in addition to all other
remedies available to Company.
Employment Agreement
-5-
 

--------------------------------------------------------------------------------

E.
Background Investigation and Review of Company Property.



1.     Executive agrees that at any time during employment Company may, subject
to any applicable legal requirements, investigate Executive’s background for any
relevant information on any subject which might have a bearing on job
performance including, but not limited to, employment history, education,
financial integrity and credit worthiness, and confirm that Executive has no
criminal record during the last ten years. Executive shall sign any and all
documents necessary for Company to conduct such investigation.  For this
purpose, Executive specifically authorizes Company to obtain any credit reports,
background checks and other information which may be useful.  Executive
acknowledges and, except as may be limited by applicable law, agrees to abide at
all times by the terms of Company’s drug and alcohol policy.  Executive
understands that failure to comply with Company’s policies, including its drug
and alcohol policies, may result in termination of employment.


2.     Executive acknowledges and agrees that unless otherwise expressly
prohibited by law, Company has the complete right to review, inspect and monitor
all Company property, including, without limitation, email, voicemail, and
computer property of Company, and to review, inspect and monitor Executive’s use
of the internet or other computer related transmission of information including,
without limitation, the identity and use of USB and other computer related
drives.  Executive acknowledges that Executive has no expectation of privacy in
Company’s property, including, without limitation, email, voicemail, and
computer property.
III. CONFIDENTIAL INFORMATION.
A.
Non-Disclosure and Non-Use and other Protection of Confidential Information.



1.     In connection with Executive’s duties, Executive may have access to some
or all of Company’s “Confidential Information,” whether original, duplicated,
computerized, memorized, handwritten, or in any other form, and all information
contained therein, including, without limitation: (a) the ideas, methods,
techniques, formats, specifications, procedures, designs, strategies, systems,
processes, data and software products which are unique to Company; (b) all of
Company’s business plans,  present, future or potential customers or clients
(including the names, addresses and any other information concerning any
customer or client), marketing, marketing strategies, pricing and financial
information, research, training, know-how, operations, processes, products,
inventions, business practices, databases and information contained therein, its
wage rates, margins, mark-ups, finances, banking, books, records, contracts,
agreements, principals, vendors, suppliers, contractors, employees, applicants,
Candidates, skill sets of applicants, skill sets of Candidates, marketing
methods, costs, prices, price structures, methods for calculating and/or
determining prices, contractual relationships, business relationships,
compensation paid to employees and/or contractors, and/or other terms of
employment, employee evaluations, and/or employee skill sets; (c) the content of
all of Company’s operations, sales and training manuals; (d) all other
information now in existence or later developed which is similar to the
foregoing; (e) all information which is marked as confidential or explained to
be confidential or which, by its nature, is confidential or otherwise
constitutes the intellectual property or proprietary information of Company;
and/or (f) any of Company’s “trade secrets”.  For the purposes of this Section
III, all references to, and agreements regarding, Confidential Information or
Confidential Information of Company also apply to Confidential Information
belonging to any affiliate of Company, and to any confidential or proprietary
information of third party clients that Company has an obligation to keep
confidential.  Employee’s covenants in this Section III shall protect affiliates
and clients of Company to the same extent that they protect Company.
Confidential Information shall not include any portion of the foregoing which
(i) is or becomes generally available to the public in any manner or form
through no fault of Executive, or (ii) is approved for Executive’s disclosure or
use by the express written consent of the General Counsel or Chief Financial
Officer of Company.
Employment Agreement
-6-
 

--------------------------------------------------------------------------------

2.     Executive agrees and acknowledges that all Confidential Information is to
be held in confidence and is the sole and exclusive property of Company and/or
its affiliates or clients.  Executive recognizes the importance of protecting
the confidentiality and secrecy of Confidential Information.  Executive agrees
to use Executive’s best efforts to protect Confidential Information from
unauthorized disclosure to others.  Executive understands that protecting
Confidential Information from unauthorized disclosure is critically important to
Company’s success and competitive advantage, and that the unauthorized use or
disclosure of Confidential Information would greatly damage Company.  Executive
recognizes and agrees that taking and using Confidential Information, including
trade secrets, by memory is no different from taking it on paper or in some
other tangible form, and that all of such conduct is prohibited.  Executive
agrees that, prior to use or disclosure, Executive will request clarification
from Company’s legal department if Executive is at all uncertain as to whether
any information or materials are Confidential Information.


3.     During Executive’s employment and in perpetuity after the termination of
Executive’s employment for any or no cause or reason, Executive agrees:  (a) not
to use (or allow others to wrongfully use) any Confidential Information for the
benefit of any person (including, without limitation, Executive’s benefit) or
entity other than Company; and (b) not to, except as necessary or appropriate
for Executive to perform Executive’s job responsibilities, disclose (or allow
others to wrongfully disclose) any Confidential Information to others or
download or make copies of any Confidential Information without Company’s
written consent, or remove any such records from the offices of Company except
for the sole purpose of conducting business on behalf of Company.   If at any
time Executive ever believes that any person has received or disclosed or
intends to receive or disclose Confidential Information without Company’s
consent, Executive agrees to immediately notify Company.


4.     At any time during Executive’s employment upon Company’s request, and at
the end of Executive’s employment with Company, even without Company’s request,
Executive covenants, agrees to, and shall immediately return to Company, at its
headquarters in Tacoma, Washington, all Confidential Information as defined
herein, and all other material and records of any kind concerning Company’s
business, and all other property of Company that Executive may possess or
control.


5.     At all times, Executive agrees not to directly or indirectly take,
possess, download, allow others to take or possess or download, provide to
others, delete or destroy or allow others to delete or destroy, any of Company’s
Confidential Information or other property, other than in the normal course of
business.


6.     Executive agrees that these covenants are necessary to protect Company’s
Confidential Information, and Company’s legitimate business interests
(including, without limitation, the confidentiality of Company’s business
information and other legitimate interests), in view of Executive’s key role
with each branch of Company and its affiliates and the extent of confidential
and proprietary information about the entire Company and its affiliates and
clients to which Executive has information.  Company and Executive agree that
the provisions of this Section III do not impose an undue hardship on Executive
and are not injurious to the public; that they are necessary to protect the
business of Company and its affiliates and clients; that the nature of
Executive’s responsibilities with Company under this Agreement and Executive’s
former responsibilities with Company provide and/or have provided Executive with
access to Confidential Information that is valuable and confidential to Company;
that Company would not continue to employ Executive if Executive did not agree
to the provisions of this Section III; that this Section III is reasonable in
its terms and that sufficient consideration supports this Agreement, including,
without limit, this Section III.


7.     The covenants set forth above are independent of any other provision of
this Agreement.  Executive agrees that they will be enforceable whether or not
Executive has any claim against Company.  Executive and Company agree that this
Agreement should be interpreted in the way that provides the maximum protection
to Company’s Confidential Information.
Employment Agreement
-7-
 

--------------------------------------------------------------------------------



8.     Executive acknowledges that if Executive violates any of the foregoing
covenants, the damage to Company will be such that Company is not likely to be
made whole with a monetary award.  Therefore, Executive agrees that if Executive
violates or threatens to violate any such covenant, Company will be entitled to
a temporary restraining order, a preliminary injunction and/or a permanent
injunction, in addition to any and all other legal or equitable remedies
available under law and equity. Executive understands that if Executive violates
any of the foregoing covenants, Company may seek a restraining order,
injunction, or other legal or equitable relief as may be appropriate, against
Executive.


9.     Executive represents and warrants that Executive has been in full
compliance with the provisions protecting Company’s Confidential Information as
set forth in any previous agreement with Company herein and in the
Non-Competition Agreement (also a condition of employment), as well as all other
terms and conditions of any previous agreement with Company.


10.   Executive agrees to notify Company (Human Resources) if Executive becomes
aware that others are using, wrongfully disclosing, downloading, making copies
of, taking, possessing, deleting or destroying confidential information.
B.
Other Employers and Obligations.



1.     Executive represents to Company that Executive is not subject to any
restriction or duties under any agreement with any third party or otherwise
which will be breached by employment with Company, or which will conflict with
Company’s best interests or Executive’s obligations under this Agreement. 
Executive agrees to notify Executive’s supervisor promptly in the event
Executive or other employees is/are solicited for employment by any competitor
of Company.


2.     Executive warrants that Executive’s employment with Company will not
violate any contractual obligations with other parties.  Executive will not use
during Executive’s employment with Company nor disclose to Company any
confidential or proprietary information or trade secrets from any former or
current employers, principals, partners, co-venturers, customers or suppliers,
and will not bring onto Company’s premises any unpublished document or any
property belonging to any such person or entities without their consent. 
Executive will honor any non-disclosure, proprietary rights, or other
contractual agreements with any other person or entity and has disclosed to
Company any such agreements that may bear on employment with Company.  Executive
agrees to tell any prospective new employer about this Agreement and its terms.
IV. ASSIGNMENT OF INVENTIONS.


A.     Inventions Assignment.


Executive will make prompt and full disclosure to Company, will hold in trust
for the sole benefit of Company, and does assign exclusively to Company all
right, title and interest in and to any and all inventions, discoveries,
designs, developments, improvements, copyrightable material and trade secrets
(collectively herein “Inventions”) that Executive solely or jointly may
conceive, develop, author, reduce to practice or otherwise produce during
Executive’s employment with Company.


B.     Outside Inventions.


Executive’s obligation to assign shall not apply to any Invention about which
Executive can prove all the following:  (a) it was developed entirely on
Executive’s own time; (b) no equipment, supplies, facility, services or trade
secret information of Company was used in its development; (c) it does not
relate (i) directly to the business of Company or its affiliates or (ii) to the
actual or demonstrably anticipated
Employment Agreement
-8-
 

--------------------------------------------------------------------------------

business, research or development of Company or its affiliates; and (d) it does
not result from any work performed by Executive for Company or its affiliates. 
Executive shall attach a list of all existing Inventions meeting these
requirements to this Agreement.
V. COMPLIANCE WITH LAWS AND COMPANY’S CODE OF CONDUCT.


A.     Commitment to Compliance.


Company is committed to providing equal employment opportunity for all persons
regardless of race, color, gender, creed, religion, age, marital or family
status, national origin, citizenship, mental or physical disabilities, veteran
status, ancestry, citizenship, HIV or AIDS, sexual orientation,
on-the-job-injuries, or the assertion of any other legally enforceable rights,
or other protected status under applicable law.  Equal opportunity extends to
all aspects of the employment relationship, including hiring, transfers,
promotions, training, termination, working conditions, compensation, benefits,
and other terms and conditions of employment.  Company is likewise committed to
ensuring that employees are accurately paid for all hours worked.


B.     Duty to Comply with the Law.


Executive agrees to and shall comply with all federal, state and local laws and
regulations, including, without limit, equal employment opportunity laws and
wage and hour laws.  Executive agrees to and shall immediately notify Company if
Executive becomes aware of a violation of the law, or suspects a violation of
the law has or will occur.  Executive acknowledges that Executive may be held
personally liable for intentional violations.


C.     Duty to Comply with Company’s Code of Conduct.


Executive acknowledges and agrees that it is Executive’s duty to be familiar
with Company’s Code of Conduct, and to comply with all of its respective
provisions.
VI. MISCELLANEOUS.
A.
Integration.



Except with respect to Company’s Non-Competition Agreement, Change of Control
Agreement, and Indemnification Agreement (i) no promises or other communications
made by either Company or Executive are intended to be, or are, binding unless
they are set forth in this Agreement; and (ii) this Agreement contains the
entire agreement between the parties and replaces and supersedes any prior
agreements, including previous employment agreement(s). This Agreement may not
be modified except by a written instrument signed by an appropriate officer of
Company and by Executive.  This Agreement will be binding upon Executive’s
heirs, executors, administrators and other legal representatives.
B.
Choice of Law.



Company and Executive agree that this Agreement and all interpretations of the
provisions of this Agreement will be governed by the laws of the State of
Washington, without regard to choice of law principles.
C.
Venue and Consent to Jurisdiction.



Where the parties have mutually waived their right to arbitration in writing or
have not sought to enforce their right to compel arbitration, or where a
temporary and/or preliminary or permanent injunction may be necessary to protect
the interests of  either party, Executive and Company hereby irrevocably and
Employment Agreement
-9-
 

--------------------------------------------------------------------------------

unconditionally submit to the jurisdiction of the Washington State Superior
Court for Peirce County or the United States District Court, Western District of
Washington at Tacoma, or to any court in any location where Executive is
threatening to breach or is engaged in breaching the Agreement; Executive and
Company consent to submit to venue and personal jurisdiction of the courts
identified herein, and agree to waive any claim that any such suit, action, or
proceeding has been brought in an inconvenient forum. Executive and Company
agree that the choice of venue lies solely in the discretion of the Company.
D.
No Wavier of Rights.



A waiver by Company of the breach of any of the provisions of this Agreement by
Executive shall not be deemed a waiver by Company of any subsequent breach, nor
shall recourse to any remedy hereunder be deemed a waiver of any other or
further relief or remedy provided for herein.  No waiver shall be effective
unless made in writing and signed by the General Counsel.  Agreement shall be
enforceable regardless of claim Executive may have against Company.


E.
Severability.



The provisions of this Agreement are intended to be severable from each other. 
No provision will be invalid because another provision is ruled invalid or
unenforceable.  If any provision in this Agreement is held to be unenforceable
in any respect, such unenforceability shall not affect any other provision of
this Agreement and shall be re-written to provide the maximum effect consistent
with the intent of the provision.
F.
Binding Effect and Assignability.



This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, personal representatives, successors,
assigns, affiliated entities, and any party-in-interest.  Executive agrees and
understands that, should Company be acquired by, merge with, or otherwise
combine with another corporation or business entity, the surviving entity will
have all rights to enforce the terms of this Agreement as if it were Company
itself enforcing the Agreement.  Company reserves the right to assign this
Agreement to its affiliates, an affiliated company or to any successor in
interest to Company’s business without notifying Executive, and Executive hereby
consents to any such assignment.  All terms and conditions of this Agreement
will remain in effect following any such assignment.  Notwithstanding the
foregoing, Executive may not assign this Agreement.
G.
Non-Disparagement.

At all times during the Executive’s employment with Company and following
termination of that employment by either Executive or Company, Executive will
not publicly disparage Company or its Subsidiaries or any of their respective
directors, officers or employees.   Executive will not be in breach of this
provision by providing information as required by law or legal compulsion.
H.
Survival.



Notwithstanding any provision of this Agreement to the contrary, the parties’
respective rights and obligations under Sections II (A), (B) and (D), III, IV,
and VI do and shall survive any termination of the Executive’s employment and/or
the assignment of this Agreement by Company to any successor in interest or
other assignee.
I.
Section 409A of the Internal Revenue Code of 1986.



Employment Agreement
-10-
 

--------------------------------------------------------------------------------

To the extent applicable, it is intended that this Agreement comply with the
provisions of Section 409A of the Internal Revenue Code of 1986.  This Agreement
will be administered in a manner consistent with this intent, and any provision
that would cause the Agreement to fail to satisfy Section 409A of the Internal
Revenue Code of 1986 will have no force and effect until amended to comply with
Section 409A of the Internal Revenue Code of 1986 (which amendment may be
retroactive to the extent permitted by Section 409A of the Internal Revenue Code
of 1986 and may be made by Company without the consent of the Executive).
J.
Attorney’s Fees.


In any suit or proceeding to enforce the terms of this Agreement Executive and
Company agree that the prevailing party in any such dispute shall be paid and
indemnified by the non-prevailing party for and against all expenses of every
nature and character incurred by in pursuing such suit or proceeding including,
without limitation, all reasonable attorneys’ fees, costs and disbursements.
K.
Headings for Convenience Only.



The headings used in this Agreement are intended for convenience or reference
only and will not in any manner amplify, limit, modify or otherwise be used in
the construction or interpretation of any provision of this Agreement. 
References to Sections are to Sections of this Agreement.  Any reference in this
Agreement to a provision of a statute, rule or regulation will also include any
successor provision thereto.
EXECUTIVE ACKNOWLEDGES AND AGREES THAT EXECUTIVE HAS READ AND UNDERSTANDS THIS
AGREEMENT, THAT EXECUTIVE HAS BEEN GIVEN AN OPPORTUNITY TO CONSULT WITH LEGAL
COUNSEL CONCERNING THE TERMS OF THIS AGREEMENT, AND THAT EXECUTIVE AGREES TO THE
TERMS OF THIS AGREEMENT.
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.
EXECUTIVE
 
COMPANY
      By: /s/ Sean Ebner   By: /s/ Patrick Beharele           Name: Sean Ebner  
Name: Patrick Beharele          Date: 6/13/2017   Title: President & COO,
TrueBlue, Inc.

 
By signing this Agreement, I accept and acknowledge that I will abide by the
terms and conditions of this Agreement.  I agree and understand that nothing in
this Agreement shall confer any right with respect continuation of employment by
Company, nor shall it interfere in any way with my right or Company’s right to
terminate my employment at any time, with or without cause.
Date:
6/13/2017

 

 
Employment Agreement
-11-
 

--------------------------------------------------------------------------------

EXHIBIT A


[image00002.jpg]

June 8, 2017




Sean Ebner






Dear Sean,


On behalf of TrueBlue, Inc., it is with great pleasure that we extend an offer
for you to join our Operations team.  We are confident you will make a
significant difference in our growth strategies and that we can provide you with
compelling career opportunities for continued growth and advancement. Please
note that this offer is based upon the following terms:
 
Position:
EVP & President, PeopleReady
    Location: Colleyville, TX     Reporting to: Patrick Beharelle, President &
COO, TrueBlue, Inc.     
Annual Base Salary:
Annual Bonus Target:
Annual Equity Grant (RSUs):
Annual Equity Grant
(PSUs):                                                                                                                    
$  400,000/annual, exempt – paid on a bi-weekly basis
$  260,000 (65% target of base salary)
$  200,000 (50% of salary)
$  200,000 (50% of salary)
                     
$1,060,000 
Annual Compensation Target           One Time Signing Bonus:
$    13,000
On Hire Equity Grant: $  160,000 (40% of base salary) 1st Year Bonus Guarantee:
$  151,667 (7/12th of 2017 target bonus)
2018 Special Bonus up to:
$  150,000
    Start Date June 13, 2017


 
Annual Bonus Plan:  You will be eligible to participate in our 2017 bonus plan
to be comprised of individual objectives 25% and TrueBlue performance 10% and
PeopleReady performance 30% with a target payout of 65% of base salary (max of
105%).  The bonus payment will be pro-rated for the time in position during your
first year.  That portion which is comprised of individual objectives is based
upon achieving your individual goals for you and your team.


You will be guaranteed a minimum prorated payment (7 months in position) of the
2017 target bonus which is 65% of your salary.  That amount is $151,667.


Special Bonus Opportunity:  You will have a special bonus opportunity for
revenue growth performance between October 1, 2017 and September 30, 2018. 
During this period, year over year revenue growth will be compared to a peer
group of North American industrial staffing firms.  Those peers are Manpower,
Kelly, Adecco, and Randstad.  Revenue growth, between October 1, 2017 and
September 30, 2018, of these companies will be summed and divided by 4 to arrive
at the comparator growth percentage (CGP).  The PeopleReady growth percent will
be evaluated against the comparator percentage to arrive at a bonus payment. 
Bonus payment will be made in November 2018.  Bonus payment will be calculated
as follows:
 
No payment - Non Performance Range:
$50,000 – Performance Zone:
$150,000 – High Performance Zone:
PeopleReady growth is worse than -2% vs CGP.
PeopleReady growth is between -2% and 2% vs CGP.
PeopleReady growth is greater than 2% vs CGP.
 
 

Employment Agreement
-12-
 

--------------------------------------------------------------------------------

Example: No payment zone is when PeopleReady revenue growth is 1%, and the
comparator is 3.3%
Example: Performance Zone is when PeopleReady growth is 1%, and the comparator
is 3%
Example: Performance Zone is when PeopleReady growth is 1%, and the comparator
is -2%


Signing Bonus: You will receive a one-time sign-on bonus in the amount of
$13,000.  This sign-on bonus will be considered earned and payable on January 1,
2018.  Note: should you leave your position prior to January 1, 2018, the
signing bonus will be considered unearned and not payable.


On Hire Equity Grant:  You will receive a one-time award of restricted shares
having a value of 40% of base salary ($160,000).  The number of shares you
receive will be based on the grant value divided by the previous 60 day average
closing price of the stock on the grant date.  Shares will be granted on the
first trading day of the month following your hire date. Restricted shares will
vest equally over three years on the anniversary date of the grant and per the
terms of the grant agreement.


Annual Equity Grant:  You will be eligible for an annual equity award currently
expected to be 50% of base salary for RSUs and another 50% of base salary for
PSUs.  This award is comprised of restricted stock and performance shares. 
Annual equity grants are typically granted in February and actual award values
and equity components are subject to the approval of the Board.  Your first
award will be granted in February of 2018.    Restricted shares will vest
equally over three years on the anniversary date of the grant and per the terms
of the grant agreement.


Non-Qualified Deferred Compensation Plan:  You will be eligible to enroll in the
Company’s Non-Qualified Deferred Compensation Plan.  Plan document attached.
This is a generous plan which matches at twice the 401K plan levels.  The
company has a strong record of paying out a full match.


Employee Stock Purchase Plan (ESPP):  You will be eligible to participate in the
ESPP at the beginning of the month following six months of employment.  Under
the ESPP, the purchase price for the shares you purchase in a given month shall
be the closing price of the Company’s stock on the first day of the month and on
the last day of the month, whichever is less, minus a 15% discount.


Health & Welfare Benefits:  You will be eligible to enroll in the health
benefits program at TBI on the first day of the month following your 90th day of
employment.  Until TBI Health coverage becomes effective we will reimburse you
for your medical health coverage premiums.  Benefits Summary attached.


Paid Time Off:  You will be eligible to accrue 20 days of time off each year
with increases based upon the length of employment.  TrueBlue also recognizes
six holidays per year.  PTO combines vacation, personal holiday and sick days
into one flexible bank of time that you can use to take paid time off from work.


As a Government contractor subject to VEVRAA, we are required to submit a report
to the United States Department of Labor each year identifying the number of our
employees belonging to each specified “protected veteran” category.


Please note that this offer is contingent upon satisfactory completion of
background and reference checks.


Employment and Related Agreements: Upon your acceptance of this employment offer
you will be offered an at-will employment agreement (the “Employment
Agreement”).  Nothing in this offer letter itself is intended to be a contract
of employment or a promise of specific treatment in specific situations unless
expressly set forth herein, nor does this offer letter change your employment
at-will status if you accept it.  Subject to the terms of your Employment
Agreement with the Company should you accept this offer, the Company reserves
the right to modify your compensation, duties, reporting relationship, title or
continued employment as circumstances dictate.  You will also receive related
agreements to be executed contemporaneously with the Employment Agreement,
including a non-competition agreement.


Employment Agreement
-13-
 

--------------------------------------------------------------------------------



We are excited about your assuming this important leadership position and look
forward to working together.  If you have any questions regarding this offer
letter, please call me at (770) 823-2314.




Sincerely,






/s/ Patrick Beharele                 
Patrick Beharelle
President & COO, TrueBlue, Inc.






I have read and accept the terms of this employment offer.


Sean Ebner
 
/s/ Sean Ebner
 
6/13/2017
 Print    Signature    Date

                                  


Employment Agreement
-14-
 

--------------------------------------------------------------------------------

EXHIBIT B


(SAMPLE) RELEASE OF CLAIMS




This Release of Claims (“Release”) is hereby executed by ___________________
(“Executive”) in accordance with the Employment Agreement between Executive and
Company___________, Inc. (“Employer”), dated _____________________ (“Employment
Agreement”).


RECITALS


A. Employer and Executive are parties to the Employment Agreement.


B. The Employment Agreement provides for certain payments and benefits to
Executive upon termination of Executive’s employment under certain
circumstances, provided that Executive signs and delivers to Employer upon such
termination a Release in substantially the form of this Release, and does not
revoke the same.


C. Executive desires for Employer to make payments in accordance with the
Employment Agreement and therefore executes this Release.


TERMS


1. Waiver, Release and Covenant.  On behalf of Executive and Executive’s marital
community, heirs, executors, administrators and assigns, Executive expressly
waives, releases, discharges and acquits any and all claims against Employer and
its present, former and future affiliates, related entities, predecessors,
successors and assigns, and all of their present, former and future officers,
directors, stockholders, employees, agents, partners, and members, in their
individual and representative capacities (collectively “Released Parties”) that
arise from or relate to Executive’s employment with Employer and/or the
termination of such employment (“Released Claims”).  This waiver and release
includes any and all Released Claims (including claims to attorneys’ fees),
damages, causes of action or disputes, whether known or unknown, based upon acts
or omissions occurring or that could be alleged to have occurred before the
execution of this Release.  Released Claims include, without limitation, claims
for wages, employee benefits, and damages of any kind whatsoever arising out of
any:  contract, express or implied; tort; discrimination; wrongful termination;
any federal, state, local or other governmental statute or ordinance, including,
without limitation, Title VII of the Civil Rights Act of 1964, as amended; the
Civil Rights Act of 1991; the Age Discrimination in Employment Act, as amended
(“ADEA”); the Americans with Disabilities Act of 1990, the Rehabilitation Act of
1973; the Family and Medical Leave Act; the Employee Retirement Income Security
Act of 1974, including but not limited to claims under Company-sponsored
severance and termination pay plans, if any; and any other legal limitation on
the employment relationship.  Executive also covenants and promises never to
file, press or join in any complaint or lawsuit for personal relief or any
amounts of any nature based on any Released Claim and agrees that any such
claim, if filed by Executive, shall be dismissed, except that this covenant and
promise does not apply to any claim of Executive challenging the validity of
this Release in connection with claims arising under the ADEA and/or the Older
Workers’ Benefit Protection Act of 1990 (“OWBPA”).  Executive represents and
warrants that he is the sole owner of all Released Claims and has not assigned,
transferred, or otherwise disposed of Executive’s right or interest in those
matters.  Notwithstanding the foregoing, this waiver and release does not apply
to claims that arise after the date that the release is executed, claims to
vested benefits under ERISA, workers’ compensation claims or any other claims
that may not be released under this Release in accordance with applicable law.


2. Acknowledgment of Sufficiency of Consideration.  Executive acknowledges and
agrees that in the absence of Executive’s execution of this Release, Employer is
not obligated to provide Executive with
Employment Agreement
-15-
 

--------------------------------------------------------------------------------

the payment and benefits described in Section II(A)(2)(b) of the Employment
Agreement, and that the payment and benefits set forth in Section II(A)(2)(b) of
the Employment Agreement are adequate consideration for the covenants and
release herein.


3. Covenants and Obligations under Employment Agreement.  Nothing in this
Release supersedes or restricts any obligations that Executive owes to Employer,
including, without limitation, the obligation to protect Employer’s interests in
Confidential Information and trade secrets and inventions under the Employment
Agreement and/or under applicable law, and/or Company’s Non-Competition
Agreement executed by Executive.  Executive agrees to comply with all covenants
that Executive has entered into with Company.
4. Non-Disparagement.  At all times during the Executive’s employment with
Company and following termination of that employment by either Executive or
Company, Executive agrees not to make any statements, written or verbal, or
cause or encourage others to make any statements, written or verbal, including
but not limited to any statements made via social media, on websites or blogs,
that defame, disparage the Company or its Subsidiaries or any of their
respective directors, officers or employees.   Executive will not be in breach
of this provision by providing information as required by law or legal
compulsion.


   Executive further understands and agrees that this paragraph is a material
provision of this Agreement and that any breach of this paragraph shall be a
material breach of this Agreement, and that the Company would be irreparably
harmed by violation of this provision.


5. Disclosure. Executive acknowledges and warrants that s/he is not aware of, or
that s/he has fully disclosed to the Company, any matters for which Executive
was responsible or which came to Executive’s attention as an employee of the
Company that might give rise to, evidence, or support any claim of illegal
conduct, regulatory violation, unlawful discrimination, or other cause of action
against the Company.


6. Company Property. All records, files, lists, including computer generated
lists, data, drawings, documents, equipment and similar items relating to the
Company’s business that Executive generated or received from the Company remains
the Company’s sole and exclusive property. Executive agrees to promptly return
to the Company all property of the Company in his/her possession. Executive
further represents that s/he has not copied or caused to be copied, printout, or
caused to be printed out any documents or other material originating with or
belonging to the Company. Executive additionally represents that s/he will not
retain in her/his possession any such documents or other materials.


7.                Review and Revocation Period.  Executive has a period of seven
(7) calendar days after delivering the executed Release to Employer to revoke
the Release.  To revoke, Executive must deliver a notice revoking Executive’s
agreement to this Release to the CEO of Employer.  This Release shall become
effective on the eighth day after delivery of this executed Release by Executive
to Employer (“Effective Date”), provided that Executive has not revoked the
Release.  Employer shall have no obligation to provide Executive with any
payment or benefits as described in Section 6 of the Employment Agreement if
Executive revokes this Release.


8. Governing Law.  This Release shall be interpreted in accordance with the law
of the State of Washington, without regard to the conflicts of law provisions of
such laws.


9.                Severability.  If any provision of this Release constitutes a
violation of any law or is or becomes unenforceable or void, then such
provision, to the extent only that it is in violation of law, unenforceable or
void, shall be deemed modified to the extent necessary so that it is no longer
in violation of law, unenforceable or void, and such provision will be enforced
to the fullest extent permitted by law.  If such modification is not possible,
such provision, to the extent that it is in violation of law, unenforceable or
Employment Agreement
-16-
 

--------------------------------------------------------------------------------

void, shall be deemed severable from the remaining provisions of this Release,
which shall remain binding.


10.              Knowing and Voluntary Agreement.  Executive hereby warrants and
represents that (a) Executive has carefully read this Release and finds that it
is written in a manner that he understands; (b) Executive knows the contents
hereof; (c) Executive has been advised to consult with Executive’s personal
attorney regarding the Release and its effects and has done so; (d) Executive
understands that Executive is giving up all Released Claims and all damages and
disputes that have arisen before the date of this Release, except as provided
herein; (e) Executive has had ample time to review and analyze this entire
Release; (f) Executive did not rely upon any representation or statement
concerning the subject matter of this Release, except as expressly stated in the
Release; (g) Executive has been given at least twenty-one (21) days to consider
this Release and seven (7) days to revoke this Release; (h) Executive
understands the Release’s final and binding effect; (i) Executive has signed
this Release as Executive’s free and voluntary act.




11.              Arbitration and Venue.  Employer and Executive agree that any
claim arising out of or relating to this Release of Claims, or the breach of
this Release of Claims, shall be submitted to and resolved by binding
arbitration under the Federal Arbitration Act, except for claims where a
temporary and/or preliminary or permanent injunction may be necessary to protect
the interests of Company, or the employee.  Employer and Executive agree that
all claims shall be submitted to arbitration including, but not limited to,
claims based on any alleged violation of Title VII or any other federal or state
laws; claims of discrimination, harassment, retaliation, wrongful termination,
compensation due or violation of civil rights; or any claim based in tort,
contract, or equity.  Any arbitration between Employer and Executive will be
administered by the American Arbitration Association under its Employment
Arbitration Rules then in effect.  The award entered by the arbitrator will be
based solely upon the law governing the claims and defenses pleaded, and will be
final and binding in all respects.  Judgment on the award may be entered in any
court having jurisdiction.  In any such arbitration, neither Executive nor
Employer shall be entitled to join or consolidate claims in arbitration or
arbitrate any claim as a representative or member of a class.  Employer agrees
to pay for the arbiter’s fees where required by law.  Where the parties have
mutually waived their right to arbitration in writing or have not yet sought to
enforce their right to compel arbitration, venue for any legal action in
connection with this Release of Claims will be limited exclusively to the
Washington State Superior Court for Pierce County, or the United States District
Court for the Western District of Washington at Tacoma. Executive and Company
agrees to submit to the personal jurisdiction of the courts identified herein,
and agrees to waive any objection to personal jurisdiction in these courts
including but not limited to any claim that any such suit, action or proceeding
has been brought in an inconvenient forum.




END OF EXHIBIT B
(SAMPLE) RELEASE OF CLAIMS


Employment Agreement
-17-
 